



COURT OF APPEAL FOR ONTARIO

CITATION: Leitch v. Novac, 2020 ONCA 497

DATE: 20200804

DOCKET: C66681

Lauwers, Hourigan and Thorburn
    JJ.A.

BETWEEN

Jennifer Ann Leitch

Applicant (Appellant)

and

Anthony Charles James Novac,
    Michael Novac, Nelly Novac, Sonco Group Inc., The Novac 2011 Family Trust, The
    Novac Family Trust (2013)
, John McClure and David
    Tam

Respondents (
Respondents
)

Linda Rothstein, Dan Rosenbluth, Ilana
    Zylberman Dembo, Sheila Gibb and Stephanie Romano, for the appellant

Avra Rosen and Kelly Eckert, for the
    respondent, Anthony Novac

Bryan Smith, Lindsey Love-Forester and
    Cynthia Kuehl, for the respondents, Michael Novac, Nelly Novac, Sonco Group
    Inc., The Novac 2011 Family Trust and The Novac Family Trust (2013)

Heard: In writing

On appeal from the summary judgment
    order of Justice Cory A. Gilmore of the Superior Court of Justice, dated
    January 31, 2019, reported at 2019 ONSC 794, the costs award dated March 7,
    2019, reported at 2019 ONSC 1534, and the order for security for costs and
    preservation of assets dated April 30, 2019, reported at 2019 ONSC 1541.

ADDENDUM

[1]

On April 17, 2020, this court released reasons
    granting the appeal of the summary judgment order, directing that the case
    proceed to trial, and reserving the costs below to the trial judge. An issue
    has arisen between the parties in settling the order of this court regarding the
    costs below.

[2]

The dispute centres around para. 2 of the motion
    judges costs order dated March 22, 2019
,
which provides:

The Applicant, Jennifer Ann Leitch, shall [
sic
]
    to the Respondent, Anthony Novac, costs, inclusive of HST, disbursements and
    fees, of $300,000 for the within motions plus $40,000 for the November 2017
    motion for a total of $340,000. Of the $300,000 owed to the Respondent Anthony
    Novac for the within motions, 50% (or $150,000) shall be enforceable as legal
    fees related to the payment/collection of spousal and child support and shall
    be enforceable as such.

[3]

The respondents submit that our reasons should
    be interpreted to mean that the costs order below should be set aside except
    for the $150,000 awarded to Anthony Novac on his motion to change his support
    obligations. They note that that the appellant was denied leave to appeal the
    support order by the Divisional Court and that the appellant also sought to
    appeal the costs of the support motion. Therefore, they say that the issue of
    the costs of the support motion was not before this court.

[4]

The appellant argues that the motion judge
    awarded a global figure of $300,000 in costs payable by the appellant to Anthony
    Novac and did not award a discrete amount for the costs of the support motion. 
    She submits that para. 2 of the costs order speaks to the enforcement method,
    not allocation.  Further, she observes that she appealed to this court from the
    motion judges entire costs award and that the summary judgment motion costs
    are closely intertwined with the costs of the support motion.

[5]

We agree with the appellant.  The motion judge ordered
    the appellant to pay Anthony Novac a global amount of $300,000 in costs
    relating to all the motions before her.  The issues are intertwined, and this
    court set aside the entire costs award.

[6]

The order of this court shall reflect our
    reasons that the costs below in their entirety are reserved to the trial judge.

P. Lauwers J.A.

C.W. Hourigan J.A.

Thorburn J.A.


